Citation Nr: 1803870	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-01 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for cause of death 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1966 to May 1972.  He was rated 100 percent disabled as of April 2003.  The Veteran died in November 2010, and an original claim of entitlement to service connection for the cause of his death was received on November 26, 2010.  The appellant is his surviving spouse.

This appeal arises before the Board of Veterans' Appeals (Board) from a July 2011 rating decision in which the Department of Veteran Affairs (VA) Milwaukee, Wisconsin, Regional Office (RO) denied entitlement to service connection for cause of the Veteran's death, and Dependency and Indemnity Compensation under 38 U.S.C. § 1318. 

This appeal was processed using the Virtual VA and Virtual Benefits Management System paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appellant filed a notice of disagreement appealing both issues in August 2011.  A statement of the case was issued on December 10, 2013 addressing both entitlement to service connection for the cause of the Veteran's death, and entitlement to dependency and indemnity compensation.  Significantly, when the appellant perfected her appeal on a VA Form 9 in January 2014 she specifically limited her appeal to the issue of entitlement to service connection for cause of the Veteran's death.  The appeal for dependency and indemnity compensation benefits was not perfected in a timely manner and the July 2011 rating decision on that issue is final. 38 U.S.C. § 7105 (2012).

After the passage of time within which to perfect an appeal to the claim of entitlement to dependency and indemnity compensation under 38 U.S.C. § 1318, the appellant in written argument and hearing testimony raised issues related to the effective date of the Veteran's 100 percent disability rating and her entitlement to dependency and indemnity compensation benefits.  The claim of entitlement to an earlier effective date for the Veteran's 100 percent disability rating, and the claim to reopen the issue of entitlement to dependency and indemnity compensation benefits under 38 U.S.C. § 1318 have not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over either claim, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017). 


FINDINGS OF FACT

1.  The Certificate of Death indicates that the Veteran died on November [REDACTED], 2010; the cause of death listed on his death certificate was sepsis due to acute diverticulitis due to or as a consequence of acute respiratory distress syndrome. Chronic obstructive pulmonary disease was listed as a significant condition contributing to the Veteran's death but not related to the cause of death. 

2.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder, rated as 100 percent disabling; residuals of a post-operative a right shoulder gunshot wound, rated as 20 percent disabling; and for residuals of a gunshot wound to the middle phalanx and left index fingers, rated as 10 percent disabling. 

3.  A service-connected disability did not contribute substantially or materially to the Veteran's death or aid or lend assistance to the production of death.

4.  The appellant filed her formal claim for accrued benefits on a VA Form 21-534 dated on November 22, 2010 date-stamped as received by VA on November 30, 2010.


CONCLUSION OF LAW

The Veteran's death was not due to a disability, disease or injury incurred or aggravated by service. 38 U.S.C. §§ 1110, 1310, 1312, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Legal Criteria 

Service connection for cause of death

The appellant contends that the Veteran's service-connected disabilities, specifically his post-traumatic stress disorder, caused the Veteran to refuse to take care of himself, which caused his various maladies, which in turn caused his sepsis.

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312 (c)(3). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107 (b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's death certificate listed the cause of his death as sepsis due to acute diverticulitis due to acute respiratory distress syndrome.  The Veteran's service treatment records contain no evidence that any disability related to the cause of his death was shown in service.  Further, the medical evidence of record does not show that his service connected disabilities, to include posttraumatic stress disorder, contributed substantially or materially to cause the Veteran's death. 

The RO requested the appellant provide medical evidence showing that a disability incurred or aggravated during service was the primary or contributory cause of the Veteran's death.  The appellant subsequently indicated that the Veteran's service connected post-traumatic stress disorder contributed to this death.  The appellant submitted treatment records chronicling the Veteran's struggle with post-traumatic stress disorder, but neither these records nor any other medical record suggests a link between posttraumatic stress disorder or any other service connected disorder and the cause of his death.  The only link between the Veteran's post-traumatic stress disorder and his death are statements in the appellant's appeal contending that due to his post-traumatic stress disorder the Veteran was refusing to take care of himself and this refusal led to the disorders that caused his death. 

The Board acknowledges the appellant's contentions and notes that she is competent to report on things which are capable of lay observation.  Specifically, at her Board hearing, the appellant testified as to the Veteran's condition and why she believed his ultimate demise was related to his service-connected disabilities.  While she is competent to report on the Veteran's health as she observed it, she is not competent to relate his ultimate demise to his service-connected disabilities as this involves complex medical questions and is not within the realm of knowledge of a lay person.  Accordingly, her assertions to that effect are of no probative value in supporting her claim. 

After review of all the evidence of record, the Board finds no medical evidence of record to suggest that the Veteran's service connected disabilities caused or contributed to either his death or the immediate afflictions that caused his death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312 (c)(1).  Thus, the evidence shows that the cause of the Veteran's death was not related to service or any service-connected disabilities.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The appeal is denied.


ORDER

Entitlement to service connection for cause of death is denied.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


